958 A.2d 427 (2008)
196 N.J. 468
In the Matter of Howard S. DIAMOND, an Attorney at Law (Attorney No. XXXXXXXXX).
D-151 September Term 2006
Supreme Court of New Jersey.
September 10, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-068, concluding that HOWARD S. DIAMOND, formerly of CHESTER, who was admitted to the bar of this State in 1985, and who has been suspended from the practice of law since November 1, 2005, by Order of the Court filed on October 7, 2005, should receive no additional discipline for violating RPC 1.4(b) (failing to keep client reasonably informed about the status of the matter);
And the determination of the Disciplinary Review Board having been based on the Board's conclusion that this single instance of failure to communicate with a client would not have increased the one-year suspension ordered on October 7, 2005, had it been considered with the previous matter;
And good cause appearing;
It is ORDERED that no additional discipline be imposed for respondent's unethical conduct in DRB 07-068.